DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct 06, 2020 has been entered.

Response to Amendment
Claims 1-30 are pending in this application. Claims 1, 11, 16 and 26 have been amended, no claim has been canceled.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 11, 16 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1, 11, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al (US 20170207843 A1, Prior Date: Jan 13, 2017) in view of Kwak et al (US 20190174525 A1, Priority Date: August 7, 2017).
Regarding claim 1 (Currently Amended), JUNG’843 discloses a method of wireless communication performed by a user equipment (UE) (see, Fig. 1, multiple beam system includes UE served by eNB forming beams in various directions, par 0095), comprising: 
determining that the UE has data to transmit (see, failure in attempting data transmission using serving beam at UE triggered beam feedback transmission, par 0199 and 0242); 
transmitting, to a base station (BS) and based at least in part on determining that the UE has the data to transmit, a plurality of communications on a plurality of uplink beams to trigger the BS to perform beam measurements for the plurality of uplink beams (see, fig. 10, UE triggers eNB to perform UL beam sweep (step 1055) on UL beams by sending specified uplink beams (step 1050) and repeating transmission of identical information when detecting that a beam in use needs to be changed, and then eNB sends back feedback (step 1060), par 0128, 0133, 0235. Note: beam in use implies UE has data to be transmit), 
the plurality of communications including a reference signal transmitted to the BS without the BS triggering a RS process (see, Fig. 10, beam using entity 1020 (UE) transmits beam measurement reference signals for individual beams to the beam measurement entity 1010 (eNB) at step 1050, and triggers eNB to perform UL beam sweep (step 1055) on UL beams by sending specified uplink beams (step 1050) and repeating transmission of identical information, par 0080, 0128, 0133, 0235-0236); 
receiving, from the BS, information that identifies a subset of the plurality of uplink beams to be used for an uplink data transmission based at least in part on transmitting the plurality of communications (see, eNB sends UE the UL beam sweep feedback providing beam ID and beam measurement value which used to identify best beams from usable beams,  par 0128, 0139-0140, 0143. Note: both UE and eNB could transmit measuring beam information in the same way, par 0103-0107); and 
transmitting the uplink data transmission on the subset of the plurality of uplink beams based at least in part on receiving the information that identifies the subset of the plurality of uplink beams (Note, beam using entity 1020 (UE) received information regarding a best beam fed back by the beam measurement entity 1010 (eNB), and change a transmission/reception beam to best beam, par 0239).
JUNG’843 discloses all the claim limitations but fails to explicitly teach: the plurality of communications including a sounding reference signal (SRS) transmitted to the BS based on the UE having the data to transmit and without the BS triggering a SRS process.

However Kwak’525 from the same field of endeavor (see, fig. 12, a wireless communication system includes a base station 1210 serving a plurality of UEs 1220, par 0284) discloses: the plurality of communications including a sounding reference signal (SRS) transmitted to the BS based on the UE having the data to transmit (see, upon sending data SR (scheduling request) to request resource allocation for uplink data transmission, par 0272) and without the BS triggering a SRS process (see, UE transmits SRS via subbands with specific hopping pattern when there is need to send data SR (scheduling Request) to request resource allocation for uplink data transmission, SRS used for channel state estimation and SRS with specific configured hopping pattern to represent data SR, par 0254, 0268 and 0272. Noted, gNB won’t involving in triggering of transmission of data SR or SRS).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0269).

Regarding claim 11 (Currently Amended), JUNG’843 discloses a method of wireless communication performed by a base station (BS) (see, Fig. 1, multiple beam system includes eNB serving UE forming beams in various directions, par 0095), comprising: 
receiving, from a user equipment (UE), a plurality of communications on a plurality of uplink beams (see, UE sends eNB specific uplink beams and repeats transmission of identical information, par 0128, 0133), 
the plurality of communications including a reference signal received by the BS without the BS triggering a RS process (see, Fig. 10, beam using entity 1020 (UE) transmits beam measurement reference signals for individual beams to the beam measurement entity 1010 (eNB) at step 1050, and triggers eNB to perform UL beam sweep (step 1055) on UL beams by sending specified uplink beams (step 1050) and repeating transmission of identical information, par 0080, 0128, 0133, 0235-0236); 
performing beam measurements for the plurality of uplink beams based at least in part on receiving the plurality of communications on the plurality of uplink beams (see, fig.10, eNB perform UL beam sweep on UL beams (step 1055) when UE sending specified uplink beams (step 1050)  and repeats transmission of identical information, and then eNB sends back feedback(step 1060), par 0128, 0133, 0235); 
transmitting, to the UE, information that identifies a subset of the plurality of uplink beams to be used for an uplink data transmission based at least in part on receiving the plurality of communications (see, eNB sends UE the UL beam sweep feedback providing beam ID and beam measurement value which used to identify best beams from usable beams,  par 0128, 0139-0140, 0143. Note: both UE and eNB could transmit measuring beam information in the same way, par 0103-0107); and  -4-PATENT U.S. Patent Application No. 16/258,144 Attorney Docket No. 0097-0585/184427 
receiving the uplink data transmission on the subset of the plurality of uplink beams based at least in part on transmitting the information that identifies the subset of the plurality of uplink beams (Note, beam using entity 1020 (UE) received information regarding a best beam fed back by the beam measurement entity 1010 (eNB), and change a transmission/reception beam to best beam, par 0239).
JUNG’843 discloses all the claim limitations but fails to explicitly teach: the plurality of communications including a sounding reference signal (SRS) received by the BS based on the UE having data to transmit and without the BS triggering a SRS process.

However Kwak’525 from the same field of endeavor (see, fig. 12, a wireless communication system includes a base station 1210 serving a plurality of UEs 1220, par 0284) discloses: the plurality of communications including a sounding reference signal (SRS) received by the BS based on the UE having data to transmit and without the BS triggering a SRS process (see, upon sending data SR (scheduling request) to request resource allocation for uplink data transmission, par 0272) and without the BS triggering a SRS process (see, UE transmits SRS to base station via subbands with specific hopping pattern when there is need to send data SR (scheduling Request) to request resource allocation for uplink data transmission, SRS used for channel state estimation and SRS with specific configured hopping pattern to represent data SR, par 0254, 0268 and 0272. Noted, gNB won’t involving in triggering of transmission of data SR or SRS).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Kwak’525 into that of JUNG’843. The motivation would have been to reduce time required in the SR transmission (par 0269).

Regarding claim 16 (Currently Amended), JUNG’843 discloses a first apparatus for wireless communication (see, Fig. 1 and 50, multiple beam system includes UE served by eNB forming beams in various directions, par 0095 , 0603), comprising: 
the one or more processors (see, Fig. 50, controller including processor capable of controlling operations of the UE, par 0603) configured to:
determine that the first apparatus has data to transmit (see, failure in attempting data transmission using serving beam at UE triggered beam feedback transmission, par 0199 and 0242);  -5-PATENT U.S. Patent Application No. 16/258,144 Attorney Docket No. 0097-0585/184427 
transmit, to a second apparatus and based at least in part on determining that the first apparatus has the data to transmit, a plurality of communications on a plurality of uplink beams to trigger the second apparatus to perform beam measurements for the plurality of uplink beams (see, fig. 10, UE triggers eNB to perform UL beam sweep (step 1055) on UL beams by sending specified uplink beams (step 1050) and repeating transmission of identical information when detecting that a beam in use needs to be changed, and then eNB sends back feedback (step 1060), par 0128, 0133, 0235. Note: beam in use implies UE has data to be transmit), 
the plurality of communications including a reference signal transmitted to the second apparatus without the second apparatus triggering a RS process (see, Fig. 10, beam using entity 1020 (UE) transmits beam measurement reference signals for individual beams to the beam measurement entity 1010 (eNB) at step 1050, and triggers eNB to perform UL beam sweep (step 1055) on UL beams by sending specified uplink beams (step 1050) and repeating transmission of identical information, par 0080, 0128, 0133, 0235-0236); 
receive, from the second apparatus, information that identifies a subset of the plurality of uplink beams to be used for an uplink data transmission based at least in part on transmitting the plurality of communications (see, eNB sends UE the UL beam sweep feedback providing beam ID and beam measurement value which used to identify best beams from usable beams,  par 0128, 0139-0140, 0143. Note: both UE and eNB could transmit measuring beam information in the same way, par 0103-0107); and 
transmit the uplink data transmission on the subset of the plurality of uplink beams based at least in part on receiving the information that identifies the subset of the plurality of uplink beams (Note, beam using entity 1020 (UE) received information regarding a best beam fed back by the beam measurement entity 1010 (eNB), and change a transmission/reception beam to best beam, par 0239).
JUNG’843 discloses all the claim limitations but fails to explicitly teach:
a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:
the plurality of communications including a sounding reference signal (SRS) transmitted to the second apparatus based on the first apparatus having the data to transmit (see, upon sending data SR (scheduling request) to request resource allocation for uplink data transmission, par 0272) and without the second apparatus triggering a SRS process (see, UE transmits SRS via subbands with specific hopping pattern when there is need to send data SR (scheduling Request) to request resource allocation for uplink data transmission, SRS used for channel state estimation and SRS with specific configured hopping pattern to represent data SR, par 0254, 0268 and 0272. Noted, gNB won’t involving in triggering of transmission of data SR or SRS).

However Kwak’525 from the same field of endeavor (see, fig. 12, a wireless communication system includes a base station 1210 serving a plurality of UEs 1220, par 0284) discloses: 
see, fig. 12, a memory 1222, par 0286); and one or more processors operatively coupled to the memory (see, fig. 12, processor 1221 connected with a memory 1222, par 0287), the memory and the one or more processors configured to:
the plurality of communications including a sounding reference signal (SRS) transmitted to the second apparatus based on the first apparatus having the data to transmit and without the second apparatus triggering a SRS process.
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first apparatus as taught by Kwak’525 into that of JUNG’843. The motivation would have been to reduce time required in the SR transmission (par 0269).

Regarding claim 26 (Currently Amended), JUNG’843 discloses a first apparatus for wireless communication (see, Fig. 1 and Fig.51, multiple beam system includes eNB servicing UE forming beams in various directions, par 0095, 0609), comprising: 
one or more processors (see, fig. 51, controller including at least one processor capable of controlling operations of the eNB, par 609) configured to:
receive, from a second apparatus (see, fig. 50, UE, par 0603), a plurality of communications on a plurality of uplink beams (see, UE sends eNB specific uplink beams and repeats transmission of identical information, par 0128, 0133), 
the plurality of communications including a reference signal received by the first apparatus without the first apparatus triggering a RS process (see, Fig. 10, beam using entity 1020 (UE) transmits beam measurement reference signals for individual beams to the beam measurement entity 1010 (eNB) at step 1050, and triggers eNB to perform UL beam sweep (step 1055) on UL beams by sending specified uplink beams (step 1050) and repeating transmission of identical information, par 0080, 0128, 0133, 0235-0236); 
see, fig. 10, eNB perform UL beam sweep on UL beams (step 1055) when UE sending specified uplink beams (step 1050) and repeats transmission of identical information, and then eNB sends back feedback (step 1060), par 0128, 0133, 0235);  -8-PATENT U.S. Patent Application No. 16/258,144 Attorney Docket No. 0097-0585/184427 
transmit, to the second apparatus (see, fig. 50, UE, par 0603), information that identifies a subset of the plurality of uplink beams to be used for an uplink data transmission based at least in part on receiving the plurality of communications (see, eNB sends UE the UL beam sweep feedback providing beam ID and beam measurement value which used to identify best beams from usable beams, par 0128, 0139-0140, 0143. Note: both UE and eNB could transmit measuring beam information in the same way, par 0103-0107); and 
receive the uplink data transmission on the subset of the plurality of uplink beams based at least in part on transmitting the information that identifies the subset of the plurality of uplink beams (Note, beam using entity 1020 (UE) received information regarding a best beam fed back by the beam measurement entity 1010 (eNB), and change a transmission/reception beam to best beam, par 0239).
JUNG’843 discloses all the claim limitations but fails to explicitly teach:
a memory; and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:
the plurality of communications including a sounding reference signal (SRS) received by the first apparatus based on the second apparatus having data to transmit and without the first apparatus triggering a SRS process.
 
see, fig. 12, a wireless communication system includes a base station 1210 serving a plurality of UEs 1220, par 0284) discloses: 
a memory (see, fig.12, a memory 1212, par 0285); and 
one or more processors operatively coupled to the memory (see, fig. 12, processor 1211  connected with memory 1212, par 0286), the memory and the one or more processors configured to:
the plurality of communications including a sounding reference signal (SRS) received by the first apparatus based on the second apparatus having data to transmit (see, upon sending data SR (scheduling request) to request resource allocation for uplink data transmission, par 0272) and without the first apparatus triggering a SRS process  (see, UE transmits SRS to base station via subbands with specific hopping pattern when there is need to send data SR (scheduling Request) to request resource allocation for uplink data transmission, SRS used for channel state estimation and SRS with specific configured hopping pattern to represent data SR, par 0254, 0268 and 0272. Noted, gNB won’t involving in triggering of transmission of data SR or SRS). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first apparatus as taught by Kwak’525 into that of JUNG’843. The motivation would have been to reduce time required in the SR transmission (par 0269).

Claims 5-8, 10, 15, 20-23, 25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG’843 in view of Kwak’525 as applied to claims 1, 11, 16 and 26 above, and further in view of Marinier et al (US 20200145079 A1, PD May 3, 2017).

Regarding claim 5 (Previously Presented), JUNG’843 modified by Kwak’525 discloses the method of claim 1 (see, Fig. 1, multiple beam system includes UE served by eNB forming beams in various directions, par 0095). 
The combination of JUNG’843 and Kwak’525 discloses all the claim limitations but fails to explicitly teach: wherein the plurality of communications include a scheduling request (SR).
However Marinier’079 from the same field of endeavor (see, fig. 4, system 400 including a plurality of TRP  to service UE 402 configured with multiple beam processes to support spatial diversity or multiplexing, multi-point operation and mobility, par 0050) discloses: wherein the plurality of communications include a scheduling request (SR) (see, UE 402  triggers a beam correspondence update during or at the end of a RACH procedure by transmit beam-specific SRS using uplink beam sweeping based on a set of uplink transmit beams, par 0102-0107).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Marinier’079 into that of JUNG’843 modified by Kwak’525. The motivation would have been to dynamically correspond transmit beam with receive beam  (par 0101).

Regarding claim 6 (Original), JUNG’843 modified by Kwak’525 discloses the method of claim 5 (see, Fig. 1, multiple beam system includes UE served by eNB forming beams in various directions, par 0095). 
The combination of JUNG’843 and Kwak’525 discloses all the claim limitations but fails to explicitly teach: transmitting the plurality of communications comprises: transmitting the SRS after transmitting the SR.
However Marinier’079 from the same field of endeavor (see, fig. 4, system 400 including a plurality of TRP  to service UE 402 configured with multiple beam processes to support spatial diversity or multiplexing, multi-point operation and mobility, par 0050) discloses: wherein the plurality of communications include a scheduling request (SR) (see, UE 402  triggers a beam correspondence update during or at the end of a RACH procedure by transmit beam-specific SRS using uplink beam sweeping based on a set of uplink transmit beams, par 0102-0107).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Marinier’079 into that of JUNG’843 modified by Kwak’525. The motivation would have been to dynamically correspond transmit beam with receive beam  (par 0101).

Regarding claim 7 (Original), JUNG’843 discloses the method of claim 5 (see, Fig. 1, multiple beam system includes UE served by eNB forming beams in various directions, par 0095), transmitting the plurality of communications (see, UE trigger eNB to perform UL beam sweep by sending specified uplink beams and eNB sends UE the UL beam sweep feedback, par 0128).
The combination of JUNG’843 and Kwak’525 discloses all the claim limitations but fails to explicitly teach: transmitting the plurality of communications comprises: transmitting the SR on an uplink beam of the plurality of uplink beams; and transmitting the SRS on the uplink beam after transmitting the SR on the uplink beam.
However Marinier’079 from the same field of endeavor (see, fig. 4, system 400 including a plurality of TRP  to service UE 402 configured with multiple beam processes to support spatial diversity or multiplexing, multi-point operation and mobility, par 0050) discloses: transmitting the SR on an uplink beam of the plurality of uplink beams; and transmitting the SRS on the uplink beam after transmitting the SR on the uplink beam (see, UE 402  triggers a beam correspondence update at the end of a RACH procedure by transmit beam-specific SRS using uplink beam sweeping based on a set of uplink transmit beams, par 0102-0107).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Marinier’079 into that of JUNG’843 modified by Kwak’525. The motivation would have been to dynamically correspond transmit beam with receive beam  (par 0101).

Regarding claim 8 (Original), JUNG’843 discloses the method of claim 5 (see, Fig. 1, multiple beam system includes UE served by eNB forming beams in various directions, par 0095), wherein transmitting the plurality of communications (see, UE trigger eNB to perform UL beam sweep by sending specified uplink beams and eNB sends UE the UL beam sweep feedback, par 0128) comprises.
The combination of JUNG’843 and Kwak’525 discloses all the claim limitations but fails to explicitly teach:
transmitting the SR on an uplink beam of the plurality of uplink beams; and  -3-PATENT U.S. Patent Application No. 16/258,144 
Attorney Docket No. 0097-0585/184427transmitting the SRS on a refined uplink beam of the uplink beam after transmitting the SR on the uplink beam.
However Marinier’079 from the same field of endeavor (see, fig. 4, system 400 including a plurality of TRP  to service UE 402 configured with multiple beam processes to support spatial diversity or multiplexing, multi-point operation and mobility, par 0050) discloses:
transmitting the SR on an uplink beam of the plurality of uplink beams (see, UE 402  triggers a beam correspondence update at the end of a RACH procedure by transmit beam-specific SRS using uplink beam sweeping based on a set of uplink transmit beams, par 0102-0107); and  -3-PATENT U.S. Patent Application No. 16/258,144 
see, Further refinement of the current beam may subsequently be initiated by the network after network selects and notifies UE the best beam by measurement of SRS, par 0160).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Marinier’079 into that of JUNG’843 modified by Kwak’525. The motivation would have been to create an initial (or primary) beam process and/or synchronize an initial beam process, create additional beam process, or delete a beam process (par 0155).

Regarding claim 10 (Original), JUNG’843 modified by Kwak’525 discloses the method of claim 1 (see, Fig. 1, multiple beam system includes UE served by eNB forming beams in various directions, par 0095),
The combination of JUNG’843 and Kwak’525 discloses all the claim limitations but fails to explicitly teach: the information is received in association with at least one of: a physical downlink control channel (PDCCH), or a scheduling grant.
However Marinier’079 from the same field of endeavor (see, fig. 4, system 400 including a plurality of TRP  to service UE 402 configured with multiple beam processes to support spatial diversity or multiplexing, multi-point operation and mobility, par 0050) discloses: the information is received in association with at least one of: a physical downlink control channel (PDCCH), or a scheduling grant (Note, UE receives downlink control information such as a random access response including the best uplink transmit beam identity, par 0055, 0107-0109).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0101).

Regarding claim 15 (Original), JUNG’843 modified by Kwak’525 discloses the method of claim 11 (see, Fig. 1, multiple beam system includes eNB serving UE forming beams in various directions, par 0095). 
The combination of JUNG’843 and Kwak’525 discloses all the claim limitations but fails to explicitly teach: the plurality of communications include a scheduling request (SR) and a sounding reference signal (SRS).
However Marinier’079 from the same field of endeavor (see, fig. 4, system 400 including a plurality of TRP  to service UE 402 configured with multiple beam processes to support spatial diversity or multiplexing, multi-point operation and mobility, par 0050) discloses: the plurality of communications include a scheduling request (SR) and a sounding reference signal (SRS) (see, UE 402 triggers a beam correspondence update during or at the end of a RACH procedure by transmit beam-specific SRS using uplink beam sweeping based on a set of uplink transmit beams, par 0102-0107).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Marinier’079 into that of JUNG’843 modified by Kwak’525. The motivation would have been to dynamically correspond transmit beam with receive beam (par 0101).

Regarding claim 20 (Previously Presented), JUNG’843 modified by Kwak’525 discloses the first apparatus of claim 16 (see, Fig. 1 and 50, multiple beam system includes UE served by eNB forming beams in various directions, par 0095 , 0603).

However Marinier’079 from the same field of endeavor (see, fig. 4, system 400 including a plurality of TRP  to service UE 402 configured with multiple beam processes to support spatial diversity or multiplexing, multi-point operation and mobility, par 0050) discloses: wherein the plurality of communications include a scheduling request (SR) (see, UE 402  triggers a beam correspondence update during or at the end of a RACH procedure by transmit beam-specific SRS using uplink beam sweeping based on a set of uplink transmit beams, par 0102-0107).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first apparatus as taught by Marinier’079 into that of JUNG’843 modified by Kwak’525. The motivation would have been to dynamically correspond transmit beam with receive beam (par 0101).

Regarding claim 21 (Original), JUNG’843 discloses the first apparatus of claim 20 (see, Fig. 1 and 50, multiple beam system includes UE served by eNB forming beams in various directions, par 0095 , 0603), wherein the memory and the one or more processors, based at least in part on transmitting the plurality of communications (see, fig. 50, controller including processor capable of controlling UE operation, par 0603), are configured to. 
The combination of JUNG’843 and Kwak’525 discloses all the claim limitations but fails to explicitly teach: transmit the SRS after transmitting the SR.
However Marinier’079 from the same field of endeavor (see, fig. 4, system 400 including a plurality of TRP  to service UE 402 configured with multiple beam processes to support spatial diversity or multiplexing, multi-point operation and mobility, par 0050) discloses: transmit the SRS after transmitting the SR (see, UE 402  triggers a beam correspondence update during or at the end of a RACH procedure by transmit beam-specific SRS using uplink beam sweeping based on a set of uplink transmit beams, par 0102-0107).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first apparatus to as taught by Marinier’079 into that of JUNG’843 modified by Kwak’525. The motivation would have been to dynamically correspond transmit beam with receive beam (par 0101).

Regarding claim 22 (Original), JUNG’843 discloses the first apparatus of claim 20 (see, Fig. 1 and 50, multiple beam system includes UE served by eNB forming beams in various directions, par 0095, 0603), wherein the memory and the one or more processors, based at least in part on transmitting the plurality of communications (see, fig. 50, controller including processor capable of controlling UE operation, par 0603), are configured to. 
The combination of JUNG’843 and Kwak’525 discloses all the claim limitations but fails to explicitly teach: transmit the SR on an uplink beam of the plurality of uplink beams; and transmit the SRS on the uplink beam after transmitting the SR on the uplink beam.

However Marinier’079 from the same field of endeavor (see, fig. 4, system 400 including a plurality of TRP  to service UE 402 configured with multiple beam processes to support spatial diversity or multiplexing, multi-point operation and mobility, par 0050) discloses: transmit the SR on an uplink beam of the plurality of uplink beams; and transmit the SRS on the uplink beam after transmitting the SR on the uplink beam (see, UE 402  triggers a beam correspondence update during or at the end of a RACH procedure by transmit beam-specific SRS using uplink beam sweeping based on a set of uplink transmit beams, par 0102-0107).
par 0101).

Regarding claim 23 (Original), JUNG’843 discloses the first apparatus of claim 20 (see, Fig. 1 and 50, multiple beam system includes UE served by eNB forming beams in various directions, par 0095, 0603), wherein the memory and the one or more processors, based at least in part on transmitting the plurality of communications (see, fig. 50, controller including processor capable of controlling UE operation, par 0603), are configured to. 
The combination of JUNG’843 and Kwak’525 discloses all the claim limitations but fails to explicitly teach:
transmit the SR on an uplink beam of the plurality of uplink beams; and  -7-PATENT U.S. Patent Application No. 16/258,144 Attorney Docket No. 0097-0585/184427 
transmit the SRS on a refined uplink beam of the uplink beam after transmitting the SR on the uplink beam.
However Marinier’079 from the same field of endeavor (see, fig. 4, system 400 including a plurality of TRP  to service UE 402 configured with multiple beam processes to support spatial diversity or multiplexing, multi-point operation and mobility, par 0050) discloses:
transmit the SR on an uplink beam of the plurality of uplink beams (see, UE 402  triggers a beam correspondence update at the end of a RACH procedure by transmit beam-specific SRS using uplink beam sweeping based on a set of uplink transmit beams, par 0102-0107); and  -3-PATENT U.S. Patent Application No. 16/258,144 
Attorney Docket No. 0097-0585/184427 transmit the SRS on a refined uplink beam of the uplink beam after transmitting the SR on the uplink beam (see, Further refinement of the current beam may subsequently be initiated by the network after network selects and notifies UE the best beam by measurement of SRS, par 0160).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first apparatus to as taught by Marinier’079 into that of JUNG’843 modified by Kwak’525. The motivation would have been to create an initial (or primary) beam process and/or synchronize an initial beam process, create additional beam process, or delete a beam process (paragraph 0155).

Regarding claim 25 (Original), JUNG’843 modified by Kwak’525 discloses the first apparatus of claim 16 (see, Fig. 1 and 50, multiple beam system includes UE served by eNB forming beams in various directions, par 0095 , 0603).
The combination of JUNG’843 and Kwak’525 discloses all the claim limitations but fails to explicitly teach:  wherein the information is received in association with at least one of: a physical downlink control channel (PDCCH), or a scheduling grant.
However Marinier’079 from the same field of endeavor (see, fig. 4, system 400 including a plurality of TRP  to service UE 402 configured with multiple beam processes to support spatial diversity or multiplexing, multi-point operation and mobility, par 0050) discloses: the information is received in association with at least one of: a physical downlink control channel (PDCCH), or a scheduling grant (Note, UE receives downlink control information such as a random access response including the best uplink transmit beam identity, par 0055, 0107-0109).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first apparatus as taught by Marinier’079 into that of JUNG’843 par 0101).

Regarding claim 27 (Previously Presented), JUNG’843 modified by Kwak’525 discloses the first apparatus of claim 26 (see, Fig. 1 and Fig.51, multiple beam system includes eNB serving UE forming beams in various directions, par 0095, 0609). 
The combination of JUNG’843 and Kwak’525 discloses all the claim limitations but fails to explicitly teach: wherein the plurality of communications include a scheduling request (SR).

However Marinier’079 from the same field of endeavor (see, fig. 4, system 400 including a plurality of TRP  to service UE 402 configured with multiple beam processes to support spatial diversity or multiplexing, multi-point operation and mobility, par 0050) discloses: wherein the plurality of communications include a scheduling request (SR) (see, UE 402  triggers a beam correspondence update during or at the end of a RACH procedure by transmit beam-specific SRS using uplink beam sweeping based on a set of uplink transmit beams, par 0102-0107).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first apparatus to as taught by Marinier’079 into that of JUNG’843 modified by Kwak’525. The motivation would have been to dynamically correspond transmit beam with receive beam (par 0101).

Regarding claim 28 (Original), JUNG’843 discloses the first apparatus of claim 27 (see, Fig. 1 and Fig.51, multiple beam system includes eNB serving UE forming beams in various directions, par 0095, 0609), wherein the memory and the one or more processors, based at least in part on receiving the plurality of communications (Note, controller including processor capable of controlling eNB operations, par 0609. Note: memory implied cooperated with processor inside controller, par 0609), are configured to. 
The combination of JUNG’843 and Kwak’525 discloses all the claim limitations but fails to explicitly teach: receive the SRS after receiving the SR.

However Marinier’079 from the same field of endeavor (see, fig. 4, system 400 including a plurality of TRP  to service UE 402 configured with multiple beam processes to support spatial diversity or multiplexing, multi-point operation and mobility, par 0050) discloses: receive the SRS after receiving the SR (see, UE 402  triggers a beam correspondence update during or at the end of a RACH procedure by transmit beam-specific SRS using uplink beam sweeping based on a set of uplink transmit beams, par 0102-0107).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first apparatus as taught by Marinier’079 into that of JUNG’843 modified by Kwak’525. The motivation would have been to dynamically correspond transmit beam with receive beam (par 0101).

Regarding claim 29 (Original), JUNG’843 discloses the first apparatus of claim 27 (see, Fig. 1 and Fig.51, multiple beam system includes eNB serving UE forming beams in various directions, par 0095, 0609), wherein the memory and the one or more processors, based at least in part on receiving the plurality of communications (Note, controller including processor capable of controlling eNB operations, par 0609. Note: memory implied cooperated with processor inside controller, par 0609), are configured to. 


However Marinier’079 from the same field of endeavor (see, fig. 4, system 400 including a plurality of TRP  to service UE 402 configured with multiple beam processes to support spatial diversity or multiplexing, multi-point operation and mobility, par 0050) discloses: receive the SR on an uplink beam of the plurality of uplink beams; and receive the SRS on the uplink beam after transmitting the SR on the uplink beam (see, UE 402  triggers a beam correspondence update during or at the end of a RACH procedure by transmit beam-specific SRS using uplink beam sweeping based on a set of uplink transmit beams, par 0102-0107).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first apparatus to as taught by Marinier’079 into that of JUNG’843 modified by Kwak’525. The motivation would have been to dynamically correspond transmit beam with receive beam (par 0101).

Regarding claim 30 (Original), JUNG’843 discloses the first apparatus of claim 27 (see, Fig. 1 and Fig.51, multiple beam system includes eNB serving UE forming beams in various directions, par 0095, 0609), wherein the memory and the one or more processors, based at least in part on receiving the plurality of communications (Note, controller including processor capable of controlling eNB operations, par 0609. Note: memory implied cooperated with processor inside controller, par 0609), are configured to. 
The combination of JUNG’843 and Kwak’525 discloses all the claim limitations but fails to explicitly teach:

receive the SRS on a refined uplink beam of the uplink beam after transmitting the SR on the uplink beam.

However Marinier’079 from the same field of endeavor (see, fig. 4, system 400 including a plurality of TRP to service UE 402 configured with multiple beam processes to support spatial diversity or multiplexing, multi-point operation and mobility, par 0050) discloses:
receive the SR on an uplink beam of the plurality of uplink beams (see, UE 402  triggers a beam correspondence update at the end of a RACH procedure by transmit beam-specific SRS using uplink beam sweeping based on a set of uplink transmit beams, par 0102-0107); and  -3-PATENT U.S. Patent Application No. 16/258,144 
Attorney Docket No. 0097-0585/184427 receive the SRS on a refined uplink beam of the uplink beam after transmitting the SR on the uplink beam (see, Further refinement of the current beam may subsequently be initiated by the network after network selects and notifies UE the best beam by measurement of SRS, par 0160).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first apparatus to as taught by Marinier’079 into that of JUNG’843 modified by Kwak’525. The motivation would have been to create an initial (or primary) beam process and/or synchronize an initial beam process, create additional beam process, or delete a beam process (par 0155).


Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG’843 in view of Kwak’525, and further in view of Marinier’079 as applied to claims 1, 11  above, and further in view of Gao et al (US 20200014514 A1, Foreign Priority Date: Jan 9, 2017).
Regarding claim 2 (Original), JUNG’843 modified by Kwak’525 and Marinier’079 discloses the method of claim 1 (see, Fig. 1, multiple beam system includes UE served by eNB forming beams in various directions, par 0095). 
The combination of JUNG’843, Kwak’525 and Marinier’079 discloses all the claim limitations but fails to explicitly teach: transmitting quasi-co-location (QCL) information for the plurality of uplink beams.

However Gao’514 from the same field of endeavor (see, fig. 9, 12 and 15, resource sets satisfying the channel characteristics are configured via TRP or UE or both, par 0135, 0139 and 0143) discloses: transmitting quasi-co-location (QCL) information for the plurality of uplink beams (see, fig. 14 and 15, UE provide reference information such that TRP and UE jointly configure SRS resource sets satisfying predetermined channel characteristic requirement such as QCL,  SRS port set will be used for uplink beam scanning, par 0041, 0050, 0141, 0143-0144. Note: fig.14, SRS port set is used for uplink beam scanning and there are multi SRS port sets (set a and set b) while fig.12 shows UE could configure multiple resource sets, par 0139, 0141).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Gao’514 into that of JUNG’843 modified by Kwak’525 and Marinier’079. The motivation would have been to solve complex beam indications and beam management (par 0005).


Regarding claim 12 (Original), JUNG’843 modified by Kwak’525 and Marinier’079 discloses the method of claim 11 (see, Fig. 1, multiple beam system includes eNB serving UE forming beams in various directions, par 0095). 
The combination of JUNG’843, Kwak’525 and Marinier’079 discloses all the claim limitations but fails to explicitly teach: receiving quasi-co-location (QCL) information of the plurality of uplink beams.
However Gao’514 from the same field of endeavor (see, fig. 9, 12 and 15, resource sets satisfying the channel characteristics are configured via TRP or UE or both, par 0135, 0139 and 0143) discloses: receiving quasi-co-location (QCL) information of the plurality of uplink beams (see, fig. 14 and 15, UE provide reference information such that TRP and UE jointly configure SRS resource sets satisfying predetermined channel characteristic requirement such as QCL,  SRS port set will be used for uplink beam scanning, par 0041, 0050, 0141, 0143-0144. Note: fig.14, SRS port set is used for uplink beam scanning and there are multi SRS port sets (set a and set b) while fig.12 shows UE could configure multiple resource sets, par 0139, 0141).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method to as taught by Gao’514 into that of JUNG’843 modified by Kwak’525 and Marinier’079. The motivation would have been to solve complex beam indications and beam management (paragraph 0005).

Regarding claim 17 (Original), JUNG’843 discloses the first apparatus of claim 16 (see, Fig. 1 and 50, multiple beam system includes UE served by eNB forming beams in various directions, par 0095 , 0603), wherein the memory and the one or more processors (Note, Fig. 50, controller including processor capable of controlling operations of the UE, par 0603. Note: memory implied in controller, par 0603) are further configured to.


However Gao’514 from the same field of endeavor (see, fig. 9, 12 and 15, resource sets satisfying the channel characteristics are configured via TRP or UE or both, par 0135, 0139 and 0143) discloses: transmit quasi-co-location (QCL) information for the plurality of uplink beams (see, fig. 14 and 15, UE provide reference information such that TRP and UE jointly configure SRS resource sets satisfying predetermined channel characteristic requirement such as QCL,  SRS port set will be used for uplink beam scanning, par 0041, 0050, 0141, 0143-0144. Note: fig.14, SRS port set is used for uplink beam scanning and there are multi SRS port sets (set a and set b) while fig.12 shows UE could configure multiple resource sets, par 0139, 0141).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Gao’514 into that of JUNG’843 modified by Kwak’525 and Marinier’079. The motivation would have been to solve complex beam indications and beam management (par 0005).

Claims 3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG’843 in view of Kwak’525, and further in view of Marinier’079 as applied to claims 1, 11 and 16 above, and further in view of CHOI et al (US 20190372734 A1, PCT Priority Date: Feb 14, 2018).
Regarding claim 3 (Original), JUNG’843 modified by Kwak’525 and Marinier’079 discloses the method of claim 1 (see, Fig. 1, multiple beam system includes UE served by eNB forming beams in various directions, par 0095). 

However CHOI’734 from the same field of endeavor (see, fig. 1, wireless communication system including a eNB and a UE supporting MIMO system, par 0049-0050) discloses: transmitting a timing of the plurality of uplink beams that indicates a plurality of time frequency resources associated with the plurality of communications on the plurality of uplink beams (see, UE request from eNB desired SRS configuration for UL beam sweep such as when desired SRS resources are multiplexed and TDM/FDM multiplexing scheme, par 0107, 0164, table 3).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by CHOI’734 into that of JUNG’843 modified by Kwak’525 and Marinier’079. The motivation would have been to perform SRS configuration including SRS resource configuration (par 0125).

Regarding claim 13 (Original), JUNG’843 modified by Kwak’525 and Marinier’079 discloses the method of claim 11 (see, Fig. 1, multiple beam system includes eNB serving UE forming beams in various directions, par 0095). 
The combination of JUNG’843, Kwak’525 and Marinier’079 discloses all the claim limitations but fails to explicitly teach: receiving a timing of the plurality of uplink beams that indicates a plurality of time frequency resources associated with the plurality of communications on the plurality of uplink beams.
However CHOI’734 from the same field of endeavor (see, fig. 1, wireless communication system including a eNB and a UE supporting MIMO system, par 0049-0050) discloses: receiving a timing of the plurality of uplink beams that indicates a plurality of time frequency resources associated with the plurality of communications on the plurality of uplink beams (see, eNB receive request from UE the desired SRS configuration for UL beam sweep such as when desired SRS resources are multiplexed and TDM/FDM multiplexing scheme, par 0107, 0164, table 3).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by CHOI’734 into that of JUNG’843 modified by Kwak’525 and Marinier’079. The motivation would have been to perform SRS configuration including SRS resource configuration (par 0125).

Regarding claim 18 (Original), JUNG’843 discloses the first apparatus of claim 16 (see, Fig. 1 and 50, multiple beam system includes UE serviced by eNB forming beams in various directions, par 0095 , 0603), wherein the memory and the one or more processors (Note, Fig. 50, controller including processor capable of controlling operations of the UE, par 0603. Note: memory implied in controller, par 0603) are further configured to.
The combination of JUNG’843, Kwak’525 and Marinier’079 discloses all the claim limitations but fails to explicitly teach: transmit a timing of the plurality of uplink beams that indicates a plurality of time frequency resources associated with the plurality of communications on the plurality of uplink beams.
However CHOI’734 from the same field of endeavor (see, fig. 1, wireless communication system including a eNB and a UE supporting MIMO system, par 0049-0050) discloses: transmit a timing of the plurality of uplink beams that indicates a plurality of time frequency resources associated with the plurality of communications on the plurality of uplink beams (see, UE request from eNB the desired SRS configuration for UL beam sweep such as when desired SRS resources are multiplexed and TDM/FDM multiplexing scheme, par 0107, 0164, table 3).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the first apparatus as taught by CHOI’734 into that of JUNG’843 modified by Kwak’525 and Marinier’079. The motivation would have been to perform SRS configuration including SRS resource configuration (par 0125).


Claims 4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG’843 in view of Kwak’525, and further in view of Marinier’079 as applied to claim 1, 11 and 16 above, and further in view of Koskela et al (US 20190199412 A1, PD Jun 22, 2017).
Regarding claim 4 (Original), JUNG’843 modified by Kwak’525 discloses the method of claim 1 (see, Fig. 1, multiple beam system includes UE served by eNB forming beams in various directions, par 0095). 
The combination of JUNG’843 and Kwak’525 discloses all the claim limitations but fails to explicitly teach: the plurality of communications include a scheduling request (SR) associated with SR beam sweeping.
However Marinier’079 from the same field of endeavor (see, fig. 4, system 400 including a plurality of TRP  to service UE 402 configured with multiple beam processes to support spatial diversity or multiplexing, multi-point operation and mobility, par 0050) discloses: the plurality of communications include a scheduling request (SR) (see,  UE 402  triggers a beam correspondence update during or at the end of a RACH procedure by transmit beam-specific SRS using uplink beam sweeping based on a set of uplink transmit beams, par 0102-0107).
par 0101).

The combination of JUNG’843, Kwak’525 and Marinier’079 discloses all the claim limitations but fails to explicitly teach: scheduling request (SR) associated with SR beam sweeping.
However Koskela’412 from the same field of endeavor (see, fig. 1 and 2, access point sweep through UE beams with different active beams during different sweeping blocks, par 0037) discloses: scheduling request (SR) associated with SR beam sweeping (see, 5G-NB perform uplink sweep on the SR reception , par 0128). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Koskela’412 into that of JUNG’843 modified by Kwak’525 and Marinier’079. The motivation would have been to run different UE side triggers (par 0116).

Regarding claim 14 (Original), JUNG’843 modified by Kwak’525 discloses the method of claim 11 (see, Fig. 1, multiple beam system includes eNB serving UE forming beams in various directions, par 0095). 
The combination of JUNG’843 and Kwak’525 discloses all the claim limitations but fails to explicitly teach: the plurality of communications include a scheduling request (SR) associated with SR beam sweeping.
see, fig. 4, system 400 including a plurality of TRP  to service UE 402 configured with multiple beam processes to support spatial diversity or multiplexing, multi-point operation and mobility, par 0050) discloses: the plurality of communications include a scheduling request (SR) (see,  UE 402  triggers a beam correspondence update during or at the end of a RACH procedure by transmit beam-specific SRS using uplink beam sweeping based on a set of uplink transmit beams, par 0102-0107).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method to as taught by Marinier’079 into that of JUNG’843 modified by Kwak’525. The motivation would have been to dynamically correspond transmit beam with receive beam (paragraph 0101).

The combination of JUNG’843, Kwak’525 and Marinier’079 discloses all the claim limitations but fails to explicitly teach: scheduling request (SR) associated with SR beam sweeping.
However Koskela’412 from the same field of endeavor (see, fig. 1 and 2, access point sweep through UE beams with different active beams during different sweeping blocks, par 0037) discloses: scheduling request (SR) associated with SR beam sweeping (see, 5G-NB perform uplink sweep on the SR reception, par 0128). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Koskela’412 into that of JUNG’843 modified by Kwak’525 and Marinier’079. The motivation would have been to run different UE side triggers (par 0116).

Regarding claim 19 (Original), JUNG’843 modified by Kwak’525 discloses the first apparatus of claim 16 (see, Fig. 1 and 50, multiple beam system includes UE serviced by eNB forming beams in various directions, par 0095 , 0603).
The combination of JUNG’843 and Kwak’525 discloses all the claim limitations but fails to explicitly teach: the plurality of communications include a scheduling request (SR) associated with SR beam sweeping.
However Marinier’079 from the same field of endeavor (see, fig. 4, system 400 including a plurality of TRP  to service UE 402 configured with multiple beam processes to support spatial diversity or multiplexing, multi-point operation and mobility, par 0050) discloses: the plurality of communications include a scheduling request (SR) (see,  UE 402  triggers a beam correspondence update during or at the end of a RACH procedure by transmit beam-specific SRS using uplink beam sweeping based on a set of uplink transmit beams, par 0102-0107).

In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first apparatus to as taught by Marinier’079 into that of JUNG’843 modified by Kwak’525. The motivation would have been to dynamically correspond transmit beam with receive beam (paragraph 0101).

The combination of JUNG’843, Kwak’525 and Marinier’079 discloses all the claim limitations but fails to explicitly teach: scheduling request (SR) associated with SR beam sweeping.
However Koskela’412 from the same field of endeavor (see, fig. 1 and 2, access point sweep through UE beams with different active beams during different sweeping blocks, par 0037) discloses: scheduling request (SR) associated with SR beam sweeping (see, 5G-NB perform uplink sweep on the SR reception, par 0128). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first apparatus to as taught by Koskela’412 into that of JUNG’843 modified by Kwak’525 and Marinier’079. The motivation would have been to run different UE side triggers (paragraph 0116).


Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG’843 in view of Kwak’525, and further in view of Marinier’079 as applied to claims 1 and 20 above, and further in view of TANG et al (US 20190124538 A1, Foreign PD January 5, 2017).
Regarding claim 9 (Original), JUNG’843 modified by Kwak’525 and Marinier’079 discloses the method of claim 5 (see, Fig. 1, multiple beam system includes UE served by eNB forming beams in various directions, par 0095).
The combination of JUNG’843, Kwak’525 and Marinier’079 discloses all the claim limitations but fails to explicitly teach: quasi-co-location (QCL) information is transmitted in association with the SR and not in association with the SRS.
However TANG’538 from the same field of endeavor (see, fig. 1, uplink measurement signal indication method between base station and Terminal device, par 0061) discloses: quasi-co-location (QCL) information is transmitted in association with the SR and not in association with the SRS (Note, terminal device sends uplink measurement signal alternately on all beams corresponding to the same receive beam but with different QCL, par 0089-0094. Note1: example shows alternately beams 13 and 14 which corresponding to different QCL according to QCL mapping, par 0094, TABLE-US-00004. Note2: If BS send a QCL, then it’s correlated to only one of the beams, par 0032).
par 0061).

Regarding claim 24 (Original), JUNG’843 modified by Kwak’525 and Marinier’079 discloses the first apparatus of claim 20 (see, Fig. 1 and 50, multiple beam system includes UE served by eNB forming beams in various directions, par 0095 , 0603).
The combination of JUNG’843, Kwak’525 and Marinier’079 discloses all the claim limitations but fails to explicitly teach: quasi-co-location (QCL) information is transmitted in association with the SR and not in association with the SRS.
However TANG’538 from the same field of endeavor (see, fig. 1, uplink measurement signal indication method between base station and Terminal device, par 0061) discloses: quasi-co-location (QCL) information is transmitted in association with the SR and not in association with the SRS (Note, base station receives uplink measurement signal alternately on all beams corresponding to the same receive beam but with different QCL, par 0089-0094. Note1: example shows alternately beams 13 and 14 which corresponding to different QCL according to QCL mapping, par 0094, TABLE-US-00004. Note2: If BS send a QCL, then it’s correlated to only one of the beams, par 0032).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the first apparatus as taught by TANG’538 into that of JUNG’843 modified by Kwak’525 and Marinier’079. The motivation would have been to provide uplink measurement signal indication method (par 0061).

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473    
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473